UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – September 21, 2016 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 0-14412 61-1017851 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 202 West Main St. Frankfort, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (502) 227-1668 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a -12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre -commencement communications pursuant to Rule 14d -2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM OTHER EVENTS On September 21, 2016, Farmers Capital Bank Corporation issued a press release announcing a series of balance sheet restructuring transactions, including prepaying $100 million of high fixed-rate borrowings with contractual maturities in November 2017 and repositioning its investment portfolio to replace certain lower yielding short-term investments. A copy of this press release is attached hereto as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (D)Exhibits Exhibit 99.1 – Farmers Capital Bank Corporation Press Release dated September 21, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Farmers Capital Bank Corporation September 22, 2016 /s/ Mark A. Hampton Date Mark A. Hampton Executive Vice President, Secretary, and Chief Financial Officer
